Opinion by
Ekwall, J.
It was stipulated that the merchandise consists of carpets exported from Iran between the dates of December 21, 1939, and September 26, 1941, and that during said period the nearest rate certified by the Federal Reserve bank above the amount of United States currency per rial received by exporters of carpets from Iran was the rate for “First Category Goods,” namely $.053475; that pursuant to T. D. 51892 this rate is now accepted by the collector as the correct rate for importations of carpets from Iran exported during the above-mentioned period; and that the issue herein is similar in all material respects to that involved in John Barr v. United States (324 U. S. 83) and Mamary Bros., Inc. v. United States (21 Cust. Ct. 135, C. D. 1142). As to 25 carpets exported with benefit of drawback the protest was abandoned. In accordance with stipulation and pursuant to the instructions contained in T. D. 51892, the collector was directed to reliquidate the entry, converting the currency of the invoice, Iranian rials, to United States dollars at the rate of $.053475 as to all items, except the 25 carpets exported with benefit of drawback. With the exception noted, the protest was sustained. '